DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US. Pub. No. 2014/0107493, hereinafter “Yuen”) in view of Bower et al. (US. Pub. No. 2017/0354335, hereinafter “Bower”).
As to claim 1, Yuen discloses an electronic device [figure 2, monitoring device], comprising: 

a bent light control films [figure 9, a bent light control film where the light pipe is]; and 
a light detector [figure 9, photodetector] configured to detect light that has passed through the housing and the bent light control films [figure 9, photodetector to detect light from LED that has passed through the housing and the bent light control film].
Yuen does not expressly disclose a stack of laminated light control films.
Bower teaches an electronic device [figure 2, “200”] comprising a stack of laminated light control films [figure 5, laminate layer A and laminate layer B].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Yuen to comprise a stack of laminated light control films, as taught by Bower, in order to guide light towards the at least one photodetector (Bower, abstract).
As to claim 2, Yuen, as modified by Bower, discloses the electronic device defined in claim 1 further comprising a light source [Yuen, figure 9, LED], wherein the housing comprises wristwatch housing having a transparent rear wall portion [Yuen, figure 9, the transparent rear wall portion, paragraph 62, an optically transparent portion], wherein the stack of laminated bent light control films forms a curved light control member [Yuen modified by Bower, figure 9, the stack of laminated bent light control films forms a curved light control member], wherein the electronic device further comprises a heart rate sensor that includes the light detector and the light source [Yuen, figure 13, detect heart rate, abstract, calculate a heart rate of the user using data which is representative of the scattered light], wherein the light source is configured to emit light through the transparent rear wall portion, and wherein the light detector comprises a photodiode that is configured to detect the emitted light after the emitted light has reflected off of 
As to claim 5, Yuen, as modified by Bower, discloses the electronic device defined in claim 1 further comprising a light source, wherein the light source and the light detector form an optical sensor [Yuen, figure 9, LED and photodetector form an optical sensor, paragraph 16].
As to claim 6, Yuen, as modified by Bower, discloses the electronic device defined in claim 5 wherein the light source comprises at least one visible-light light-emitting diode [Yuen, paragraph 58, light source emitting light having a wavelength in the green spectrum].
As to claim 7, Yuen, as modified by Bower, discloses the electronic device defined in claim 1 further comprising:
a light source [Yuen, figure 9, LED]; and
a display [Yuen, figure 2, display on the front face of the housing] on a front face of the housing, wherein the housing has an opposing rear face with a transparent member [Yuen, figure 9, the transparent rear wall portion, paragraph 62, an optically transparent portion] and wherein the light detector is configured to detect the light after the light has been emitted by the light source [Yuen, figure 9, LED light is to emit light through the transparent portion, and the photodetector is to detect the scattered light reflected off of the wrist of the user], has passed through the transparent member a first time, has passed through the transparent member a second time, and has passed through the stack of laminated bent light control films [Yuen, figure 9, the light passes through the transparent portion with real-time measurement, Yuen modified by Bower, figure 5, passes through the stack of laminated bent light control film]. In addition, the same rationale is used as in rejection for claim 1.
claim 8, Yuen discloses a wristwatch [figure 2, wristwatch], comprising:
a wristwatch housing [figures 203, housing of the watch having opposing front and rear faces] having opposing front and rear faces;
a display [figure 2, display at the front face] at the front face;
an optical sensor [figure 3, sensor at the rear face] at the rear face, wherein the optical sensor comprises a light source and a light detector [figure 9, LED and photodetector]; and
bent light control films [figure 9, a bent light control film where the light pipe is], wherein light from the light source passes through the bent light control films to the light detector [figure 9, LED light is to emit light through the transparent portion, and the photodetector is to detect the scattered light reflected off of the wrist of the user].
Yuen does not disclose laminated light control films.
Bower teaches an electronic device [figure 2, “200”] comprising a stack of laminated light control films [figure 5, laminate layer A and laminate layer B].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Yuen to comprise a stack of laminated light control films, as taught by Bower, in order to guide light towards the at least one photodetector (Bower, abstract).
As to claim 9, Yuen, as modified by Bower, discloses the wristwatch defined in claim 8 wherein the laminated bent light control films form curved light control members [Yuen modified by Bower, figure 9, the stack of laminated bent light control films forms a curved light control member]. In addition, the same rationale is used as in rejection for claim 8.
As to claim 10, Yuen, as modified by Bower, discloses the wristwatch defined in claim 9 wherein the wristwatch housing has a transparent portion at the rear face [Yuen, figure 9, the 
As to claim 14, Yuen, as modified by Bower, discloses the wristwatch defined in claim 9 wherein the curved light control members are arranged in a ring and are separated from each other by gaps [Bower, figures 3b-c, “3” are arrange in a ring and are separated from each other by gaps]. In addition, the same rationale is used as in rejection for claim 8.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Bower, as applied to claim 1 above, further in view of Lee et al. (US. Pub. No. 2008/0186558, hereinafter “Lee”).
As to claim 3, Yuen, as modified by Bower, discloses the electronic device defined in claim 1 wherein the stack of laminated bent light control films comprises layers of adhesive, wherein each layer of adhesive is interposed between a respective pair of adjacent bent light control films in the stack of laminated bent light control films [Bower, paragraph 52, the layer of optical material is be used as adhesive to attach the second laminate layer].
 Yuen, as modified by Bower, does not disclose wherein each bent light control film includes a layer of polymer with louvers. 
Lee teaches a light control film includes a layer of polymer with louvers [paragraph 9, a polymer film used as the light-transmitting part to form the louver-form].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Yuen to have each bent light control film include a layer of polymer with louvers, as taught by Lee, in order to collimate the light beam (Lee, paragraph 8).
Claims 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Bower, as applied to claims 1 and 8-10 above, further in view of Iwamiya et al. (US. Pub. No. 2011/0004106, hereinafter “Iwamiya”).
As to claim 4, Yuen, as modified by Bower, discloses the electronic device defined in claim 1 wherein the housing has a transparent rear wall portion with a circular outline [Bower, figures 3a-c, a circular outline] and a center [Bower, figures 3a-c, a center of the circular outline], wherein the stack of laminated bent light control films has an opposing convex surface that faces away from the center [Yuen, figure 6, opposing convex surface that faces away from the center].
Yuen, as modified by Bower, does not disclose wherein the stack of laminated bent light control films has a concave surface that faces the center. 
Iwamiya teaches an electronic device [figure 1, abstract, optical biological information detecting apparatus] wherein a bent light control film has a concave surface [figure 1, a bent light control film “8” that has a concave surface that faces a center] that faces a center.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Yuen to have the stack of laminated bent light control films have an opposing convex surface that faces away from the center, as taught by Iwamiya, in order to receive scattered light scattered by the desired portion of the tissue of the skin after the observation light is annularly irradiated onto the desired area of the surface of the skin (Iwamiya, abstract).
As to claim 11, Yuen, as modified by Bower and Iwamiya, discloses the wristwatch defined in claim 10 wherein the transparent portion has a circular outline [Bower, figures 3a-c, a circular outline] and a center and wherein the curved light control members each have a concave 
As to claim 12, Yuen, as modified by Bower and Iwamiya, discloses the wristwatch defined in claim 11 wherein the light detector comprises photodetectors [Bower, figures 3b-c, photodetectors “3”] and wherein each photodetector receives the light that has passed through the laminated bent light control films of a respective one of the curved light control members [Bower, figures 3b-c, paragraph 46, light emitted from light source “2” passes through the laminated light control films to the detector “3”]. In addition, the same rationale is used as in rejection for claim 8.
As to claim 13, Yuen, as modified by Bower and Iwamiya, discloses the wristwatch defined in claim 12 wherein the light source comprises a visible-light light-emitting diode [Yuen, paragraph 58, light source emitting light having a wavelength in the green spectrum].
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower in view of Iwamiya.
As to claim 15, Bower discloses an electronic device [figure 2, apparatus “200”], comprising:
a ring of optical structures surrounding a center point [figures 3a-c, a ring of optical structures surrounding a center point], each optical structure including a stack of light control films facing the center point [figure 5, laminate layer A and laminate layer B facing the center point]; and

Bower does not disclose each optical structure including a bent light control films having a curved inner surface facing the center point.
Iwamiya teaches an electronic device [figure 2, monitoring device] comprising an optical structure including a bent light control films having a curved inner surface facing a center point [figure 1, a bent light control film “8” having a curved inner surface facing a center point].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Yuen to have a bent light control films have a curved inner surface facing the center point, as taught by Iwamiya, in order to receive scattered light scattered by the desired portion of the tissue of the skin after the observation light is annularly irradiated onto the desired area of the surface of the skin (Iwamiya, abstract).
As to claim 16, Bower, as modified by Iwamiya, discloses the electronic device defined in claim 15 further comprising a light source [Bower, figures 3a-c, light source “2”], wherein the light source emits light that is detected by the light detector [Bower, figures 3a-c, light emitted by “2” is detected by photodetector “3”].
As to claim 17, Bower, as modified by Iwamiya, discloses the electronic device defined in claim 16 further comprising a wearable housing [Bower, figure 2, wearable housing of the wrist watch, paragraph 45, a wearable device such as a wristwatch], wherein the light source and light detector form an optical sensor in the wearable housing [Bower, figures 3a-c, light source “2” and light detector “5” form an optical sensor].
claim 18, Bower, as modified by Iwamiya, discloses the electronic device defined in claim 17 wherein the light source comprises a light-emitting diode [Bower, figure 1, light source “2”, paragraph 36, such as a light emitting diode (LED)] that is configured to emit the light and wherein the detector detects the emitted light after the emitted light has reflected from an external object [Bower, paragraph 37, photodetector “3” is to detect the light reflected from the skin “7”].
As to claim 19, Bower, as modified by Iwamiya, discloses the electronic device defined in claim 15 further comprising a light source [Bower, figures 3a-c, light source “2”], wherein the light source and the light detector are configured to form a heart rate sensor [Bower, paragraph 45, sensor element in a PPG measurement of heart rate].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower in view of Iwamiya, as applied to claim 15 above, further in view of Yuen.
As to claim 20, Bower, as modified by Iwamiya, discloses the electronic device defined in claim 15 further comprising a housing [Bower, figure 2, housing of device “200”].
Bower, as modified by Iwamiya, does not disclose a display in the housing, and a wrist band coupled to the housing, wherein the housing has a transparent member and wherein the light detector is configured to detect the light after the light has passed through the transparent member and the ring of optical structures.
Yuen teaches an electronic device [figure 2, monitoring device] comprising a housing [figure 2, housing of monitoring device], a display in the housing [figure 2, display on the front face of the housing], and a wrist band [figure 2, band coupled to the housing] coupled to the housing, wherein the housing has a transparent member [figure 9, the transparent rear wall portion, paragraph 62, an optically transparent portion] and wherein the light detector is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Bower to comprise a display in the housing, and a wrist band coupled to the housing, wherein the housing has a transparent member and wherein the light detector is configured to detect the light after the light has passed through the transparent member and the ring of optical structures, as taught by Yuen, in order to secure the monitoring device to the user through the use of a band to measure the bioinformation of the user (Yuen, paragraph 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NAN-YING YANG/            Primary Examiner, Art Unit 2622